Case: 17-60079      Document: 00514306726         Page: 1    Date Filed: 01/12/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 17-60079                                FILED
                                  Summary Calendar                       January 12, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk
CESAR MISAEL GIRAL-BENITEZ,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A091 983 600


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Cesar Misael Giral-Benitez petitions for review of the decision of the
Board of Immigration Appeals (BIA) to deny his motion to reopen. For the
reasons that follow, we lack jurisdiction to review the BIA’s decision.
       We lack jurisdiction to review the BIA’s refusal to exercise its regulatory
authority to reopen the removal proceeding sua sponte. See Gonzalez-Cantu v.
Sessions, 866 F.3d 302, 306 & n.6 (5th Cir. 2017), cert. denied, No. 17-653, 2018


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60079    Document: 00514306726     Page: 2   Date Filed: 01/12/2018


                                 No. 17-60079

WL 311388 (U.S. Jan. 8, 2018). We have jurisdiction to review the denial of a
statutory motion to reopen based on equitable tolling. See Lugo-Resendez v.
Lynch, 831 F.3d 337, 343–44 (5th Cir. 2016). However, Giral-Benitez did not
exhaust an argument for equitable tolling of the statutory deadline.
Accordingly, we lack jurisdiction to consider Giral-Benitez’s unexhausted
equitable tolling argument. See Lopez-Dubon v. Holder, 609 F.3d 642, 644 (5th
Cir. 2010).
      Giral-Benitez’s petition for review is DISMISSED for lack of jurisdiction.




                                       2